UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7509


WAYNE LEWIS,

                    Plaintiff - Appellant,

             v.

J.D. WINFREE, Sergeant; S L. COOK, Captain; JAMES C. WILLETT, Colonel,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00069-HEH-RCY)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne L. Lewis, Appellant Pro Se. Charles Walker Terry, MCCANDLISH HOLTON,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wayne L. Lewis appeals the district court’s order granting Defendants’ motion for

summary judgment on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Lewis v. Winfree, No. 3:17-cv-00069-HEH-RCY (E.D. Va. Nov. 8, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2